Citation Nr: 0940871	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a scar above the 
left eye.

2.  Entitlement to service connection for the residuals of a 
head injury, to include chronic headaches.

3.  Entitlement to service connection for a right foot 
disability, to include a right fifth toe disability and tinea 
pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from July 1981 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in March 2007 
and February 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2009.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The issues of entitlement to service connection for residuals 
of a head injury and for chronic headaches have been 
consolidated in this appeal, as a review of the Veteran's 
claims file reflects that the Veteran contends that he 
experiences chronic headaches as the result of an in-service 
head injury.  


FINDINGS OF FACT

1.  Evidence of a scar above the Veteran's left eye has not 
been presented.

2.  The medical opinion of record fails to relate the 
Veteran's reported chronic headaches to an in-service head 
injury, and the evidence of record fails to reflect evidence 
of any other head injury residuals.

3.  Evidence of a current right foot disability has not been 
presented.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a scar above the 
left eye have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for residuals of a 
head injury to include chronic headaches, have not been met.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).

3.  The criteria for service connection for a right foot 
disability, to include a right fifth toe disability and tinea 
pedis, have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by letters dated in November 2006 and November 2007, which 
were sent prior to the issuance of the rating decisions on 
appeal and which advised the appellant of the criteria for 
establishing service connection.  

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  The Veteran's VA and 
service treatment records have been obtained, and there are 
no records identified by the Veteran as relevant that were 
not obtained.  Additionally, the Veteran was provided with an 
appropriate VA examination in conjunction with his scar and 
head injury residuals claims, and a VA examination regarding 
the Veteran's right foot disability claim was not warranted, 
as the evidence of record fails to reflect any evidence of a 
right foot disability that could be attributable to service.  
Thus, VA's duty to provide an examination was not triggered.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the Veteran testified at a hearing before the 
Board.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Scar over Left Eye

At his Board hearing, the Veteran testified that he has a 
painful and occasionally numb scar over his left eye that is 
the result of an in-service bar fight when he was hit in the 
head with a bottle, requiring him to receive stitches.

The Veteran's service treatment records include a reference 
to stitches over the Veteran's left eye that was received 
after the Veteran was hit in the left frontal area with a 
baseball bat in April 1982.  No other facial lacerations were 
noted in service, and no residual scars were noted on the 
Veteran's separation physical examination report.

The Veteran's post-service treatment records include a 
December 2001 VA treatment record, which reflects the 
Veteran's treatment for a forehead laceration that he 
sustained as the result of a motor vehicle accident.  

In February 2007, the Veteran was afforded a VA examination 
to evaluate his reported scar.  However, the examination 
report reflects that the examiner was unable to visualize a 
scar over the Veteran's left eye.  An addendum to the report 
reflects that the Veteran returned (apparently after the 
examination) after identifying the location of his scars; he 
identified a one-inch scar on the left side of his scalp and 
a half-inch scar on the back of the left side of his head.  
The Veteran reported that these scars were the result of 
being hit on the head with a bottle while in the military.

The evidence of record fails to reflect that the Veteran has 
a residual scar as the result of the laceration over his left 
eye that he sustained in service.  While the Veteran's 
service treatment records corroborate the Veteran's report of 
this in-service laceration over his left eye, no scar above 
the Veteran's left eye was identified either at separation or 
during his VA examination.   (The Board noted that neither of 
the two scars identified by the Veteran during his VA 
examination were above his left eye.)  Furthermore, the 
Veteran's post-service treatment records do not reference a 
scar over his left eye; rather, they reflect that the Veteran 
sustained another forehead laceration in December 2001.  
Thus, the evidence fails to reflect a scar resulting from 
service, and in the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board specifically notes its consideration of lay 
evidence provided by the Veteran when promulgating this 
decision, including the Veteran's hearing testimony that his 
scar has caused him pain and been periodically numb since 
service.  However, the Board notes that this testimony of a 
longstanding painful scar is inconsistent with the lack of 
any post-service treatment and the inability of the examiner 
to identify a scar in the location of the Veteran's in-
service injury.

Given the lack of evidence of a current scar over the 
Veteran's left eye, a basis for granting service connection 
has not been presented, and the Veteran's appeal is therefore 
denied.

Residuals of a Head Injury, to Include Chronic Headaches

The Veteran has testified that after sustaining a head injury 
in service when some weapon racks in the Arms room fell on 
him, he began to experience headaches, which have persisted 
since service.  

The Veteran's service treatment records reflect that, as 
referenced supra, he was hit in the left frontal area with a 
baseball bat and sustained a laceration to the area of his 
forehead over his left eye in April 1982.  The Veteran's 
treatment records from this incident reflect that the Veteran 
reported headaches after this incident and was accordingly 
assessed with post-traumatic headaches.  The service 
treatment records also reflect that in July 1982, the Veteran 
received medical treatment after a rack holding ammunition 
fell on him.  At the time of his initial treatment, the 
Veteran reported a possible loss of consciousness of one to 
two minutes.  X-rays of the Veteran's skull taken at the time 
of his initial injury revealed no significant abnormalities, 
and the Veteran was assessed with a head injury and a 
borderline concussion at that time.  At follow-up three days 
later, the Veteran reported that when he was injured, he lost 
consciousness for five minutes and that he had been 
experiencing a headache since sustaining his injury.  This 
care, however, focused on back complaints, and the Veteran's 
service treatment records reflect no subsequent reports of a 
headaches or other suspected residuals of head trauma.  The 
Veteran's August 1983 separation physical examination report 
notes no neurological abnormalities.

The Veteran's post-service treatment of record does not 
reflect any reports of or treatment for chronic headaches.  
However, the treatment records do reflect two post-service 
incidents of head trauma.  A December 2001 VA treatment 
record reflects that the Veteran was involved in a motor 
vehicle accident and sustained blunt head trauma by hitting 
the automobile windshield.  He had a forehead laceration and 
reported a loss of consciousness of 10 minutes.  A March 2002 
VA treatment record reflects that the Veteran sought 
treatment after sustaining an assault during a robbery, 
during which the Veteran was reportedly hit on the head with 
a gun.

The Veteran was afforded a VA neurological examination in 
February 2007, during which the Veteran reported that his 
current headaches are the result of his in-service head 
trauma when ammunition racks fell on him.  The Veteran did 
not report any other residuals of his in-service head trauma.  
After reviewing the claims file and examining the Veteran, 
the examiner opined that it is less likely than not that the 
Veteran's reported headaches are the result of this 1982 
injury.  The examiner stated that the Veteran had multiple 
other accidents that would more likely be the cause, 
including the Veteran's report of being hit in the head with 
a bottle while in service.

The Board notes that the Veteran's service medical records 
fail to reflect that he received treatment after engaging in 
a bar fight and being hit in the head with a bottle.  While 
the Veteran did have another in-service head trauma, namely 
the April 1982 incident where he was treated after being hit 
with a baseball bat, the post-service medical treatment of 
record reflects that the Veteran sustained two post-service 
head traumas, one as the result of hitting his head on an 
automobile windshield and losing consciousness for 
approximately 10 minutes and a second where he was hit in the 
head with a handgun.  Accordingly, the Board finds that the 
evidence of record supports the VA examiner's finding that it 
is less likely than not that the Veteran's reported chronic 
headaches are attributable to service.

The Board specifically acknowledges its consideration of the 
lay evidence provided by the Veteran when promulgating this 
decision, including the Veteran's testimony that he has 
experienced chronic headaches for over 25 years since his in-
service injury.  However, the Board notes that the Veteran's 
report of this long history of chronic headaches since 
service is not corroborated by his post-service treatment 
records, as his treatment records do not reflect one instance 
in which the Veteran reported or sought treatment for his 
chronic headaches.  Rather, a March 2002 VA treatment record 
reflects that the Veteran denied having a headache at the 
time of that treatment.  Thus, while the Veteran is competent 
to report his headache symptomology, the Board does not find 
his reports of chronic headaches since service credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1998), aff'd per 
curium, 78 F. 3d 604 (Fed. Cir. 1996) (discussing the scope 
of the Board's purview when weighing the credibility of 
evidence).  Furthermore, the Veteran is not qualified to link 
his reported headaches to an in-service event or injury, as 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Accordingly, the Board concludes that a basis for granting 
service connection for the residuals of head trauma, to 
include chronic headaches, has not been presented, and the 
Veteran's appeal is therefore denied.

Right Foot Disability, to Include Tinea Pedis and a Right 
Little Toe Disability

When the Veteran submitted his right foot disability claim, 
he reported that he was having a problem with his right fifth 
toe, which he attributed to wearing boots while in service.  
At his Board hearing, the Veteran testified that while in 
service, he reported a burning sensation of his feet and was 
instructed to treat his condition with a powder and ointment.  
The Veteran further testified that he has experienced similar 
symptoms in his right foot since service but now also 
experiences some related toenail symptomatology.  

The Veteran's service treatment records reflect that in 
January 1982 the Veteran sought treatment for his right fifth 
toe, and a lesion with tenderness and discoloration, but no 
drainage, was observed.  A July 1982 service treatment record 
reflects that the Veteran reported an itching, burning, and 
bleeding between the toes of both feet.  On examination the 
Veteran had an abrasion on his right second toe and a fungal 
rash between his toes bilaterally, and the Veteran was 
assessed with athlete's foot (tinea pedis) and a fungal rash.  
The Veteran's August 1983 separation physical examination 
notes no abnormalities of the Veteran's feet.

The Veteran's post-service treatment records do not reflect 
any reports of or treatment for a right foot disability, with 
the exception of the Veteran's November 2007 VA treatment for 
a second degree burn of his right foot sustained when frying 
a turkey in peanut oil.

Thus, while the evidence of record reflects the Veteran's 
treatment for a right fifth toe complaint and tinea pedis in 
service, the evidence of record fails to reflect any 
currently diagnosed right foot disability, aside from burns 
sustained in a post-service accident.  As discussed supra, in 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.  The Board 
acknowledges the Veteran's lay testimony regarding the 
presence of a current right foot disability; however, the 
Veteran is not medically qualified to render a right foot 
disability diagnosis, and the Veteran's has not submitted any 
medical evidence reflecting such a diagnosis.  See Espiritu, 
2 Vet. App. at 494-95.  Moreover, the November 2007 VA 
treatment records regarding the Veteran's right foot burn 
necessarily involve an examination of the Veteran's right 
foot, and no foot disabilities apart from the Veteran's burn 
were noted at that time.  

Given the lack of a presently diagnosed right foot 
disability, the Board concludes that a basis upon which to 
grant service connection for a right foot disability has not 
been met, and the Veteran's appeal is therefore denied.

ORDER

Service connection for a scar above the left eye is denied.

Service connection for the residuals of a head injury, to 
include chronic headaches, is denied.

Service connection for a right foot disorder, to include a 
right fifth toe disability and tinea pedis, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


